Citation Nr: 0127168	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  94-33 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to dependency benefits for the veteran's spouse 
and stepson prior to August 1, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to March 
1966.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of a July 1991 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska, which reduced the veteran's 
disability compensation award because his dependency status 
had changed.  The veteran has relocated to Utah, and the Salt 
Lake City RO now has jurisdiction over this claim.

This issue was previously before the Board in April 1996 and 
May 2001, at which time it was remanded for further 
development of the evidence. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has been in receipt of a 40 percent 
evaluation for service connected enucleation, right eye, 
since April 1966.

3.  The award of disability compensation had included an 
additional allowance for a wife, [redacted], and a child, effective 
October 1978; benefits for that child ended in December 1984 
when she reached her 18th birthday.

4.  There is no objective evidence of record that VA was 
informed prior to July 1991 of the veteran's May 1985 
marriage to [redacted] and the change in his dependents.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 1, 1991, for the payment of benefits by reason of 
dependent spouse and stepson are not met.  38 U.S.C.A. §§ 
1115, 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.205, 
3.400, 3.401 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and child, 
provided that the disability is rated not less than 30 
percent disabling.  38 U.S.C.A. § 1115 (West 1991).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:

(1) Date of claim. This term means the following listed in 
order of applicability:

(i) Date of veteran's marriage of birth of his or her child, 
or adoption child, if the evidence of the event is received 
within one year of the event otherwise.

(ii) Date notice is received of the dependent's existence, if 
evidence is received within one year of VA request.

(2) Date dependency arises;

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating; or

(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b) (2001).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  However, beneficiaries 
will be deemed to be in receipt of monetary benefits during 
the period between the effective date of the award and the 
date payment commences for the purpose of all laws 
administered by VA except that nothing in this section will 
be construed as preventing the receipt of retired or 
retirement pay prior to the effective date of waiver of such 
pay in accordance with 38 U.S.C. § 5305.

For the purposes of this section the term "increased award" 
means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  The provisions of this section apply to 
all original, reopened, or increased awards unless such 
awards provide only for continuity of entitlement with no 
increase in rate of payment.  38 C.F.R. § 3.31 (2001).

In order to receive an additional payment for a spouse and 
children, it is not enough that the veteran becomes married 
or a child is born.  Sufficient proof of marriage and birth 
is necessary, as set forth in 38 C.F.R. §§ 3.204, 3.205, 
3.209, 3.216 (2001).

In July 1966 the veteran was service connected for 
enucleation of the right eye and was assigned a 40 percent 
disability evaluation.  It was noted that the right eye 
injury was a direct result of armed conflict.  The October 
1966 award reflects that the veteran would be compensated at 
a wartime rate for peacetime service.  At that time, any 
veteran entitled to compensation at wartime rates, and whose 
disability was rated not less than 30 percent, was entitled 
to additional compensation for dependents.  In 1967, the 
beginning of the Vietnam era was established as August 5, 
1964.

The record reflects that the veteran has established service 
connection for enucleation of the right eye, rated as 40 
percent disabling.  His award of disability compensation had 
included an additional allowance for a wife, [redacted], and a 
child, effective October 1978.  Benefits for that child ended 
in December 1984 when she reached her 18th birthday.

In July 1991, the veteran reported that he was married to 
[redacted] and had a stepson.  After receiving this information 
concerning a change in his marital status, the RO requested 
further information regarding the veteran's dependency 
status.  The veteran submitted a divorce decree certifying 
his divorce from [redacted] in July 1983.  The regional office 
adjusted the veteran's award of disability compensation to 
remove his previous spouse, [redacted], as a dependent, effective 
July 31, 1983.  His award was adjusted to pay him additional 
compensation for [redacted] and his stepson effective August 1, 
1991.

The veteran contends that he informed the San Francisco RO in 
June 1985 of his third marriage, which took place in May 
1985.  In a statement dated in August 1991, the veteran 
indicated that in June 1985 he had provided the July 1983 
divorce decree, the May 1985 marriage certificate, and his 
stepson's birth certificate to the San Francisco RO.  He made 
the following statement: "Copies of all the documents were 
sent to that office by certified mail.  The VA disability pay 
was to have been adjusted to account for my married status, 
with dependent in July 1985."

In a September 1991 statement, the veteran related that in 
June 1985 he went to the VA Office in San Francisco, 
California, and "provided them with a copy of my marriage 
license, certified copy of the Birth Certificate for my 
stepson, and certified copy of the divorced decree from my 
previous wife."  He indicated that he then moved to Colorado 
in July 1985 and that he contacted the VA office in Denver in 
October 1985 and confirmed that he was listed as married with 
one child.  At that point, he thought his dependency status 
was up to date.

In a statement dated in March 1992, R.B.S. stated that he was 
with the veteran and his wife when they went to the VA office 
in San Francisco, California, in June 1985 and provided 
copies of divorce and birth certificates to the clerk at the 
VA office.

The previous remand pointed out that these statements of the 
veteran were not entirely consistent with regard to his 
account of having put VA on notice of his dependency changes 
in June 1985.  As indicated above, he had variously reported 
that he mailed documents to the San Francisco RO and that he, 
or he and his wife and R.B.S., personally delivered these 
documents to the San Francisco RO.  Pursuant to the Board's 
remand, the veteran submitted a statement in May 2001.  He 
indicated that he found:

...no discrepancy in my accounts of how I 
put the VA on notice of my dependency 
change in June 1985.  Review of my 
records shows that I stated that I had 
mailed copies of the necessary papers to 
the VA regional office in San Francisco 
in May 1985.  I also state that in June, 
my wife [redacted] and I went to San Francisco 
and provided copies to the personnel at 
the San Francisco regional office.  There 
is no discrepancy in the accounts.  Both 
actions took place.  The only 
misunderstanding with the statements 
seems to be with the hearing officer not 
understanding that I mailed copies to the 
VA in May.  Since I had not received a 
return receipt notification I took 
advantage of a trip to San Francisco a 
month later to hand deliver the required 
documents to the San Francisco office....I 
do not believe that it is possible to 
provide any additional information or 
evidence 15 years after the facts.

The veteran does not account for the fact that his award, 
which at that time paid him as a veteran with one dependent, 
a wife, was not increased to reflect the fact that he then 
had another dependent, a child.  He indicates that he was 
told by VA in October 1985 that VA records listed him as 
being married, with one child.  He knew at that time that if 
another dependent was added to his award, his compensation 
should have increased.  He does not explain why the failure 
of VA to increase his compensation did not elicit an inquiry 
from him.  More importantly, a thorough review of the 
veteran's claims and vocational rehabilitation folders does 
not reveal the existence of the documents that the veteran 
now reports that he had submitted on two separate occasions, 
by mail and in person, in May and June 1985.  Despite the 
veteran's contentions, there is simply no objective evidence 
that he submitted the evidence required to establish proof of 
his marriage and stepson prior to July 1991.  

Thus, the proper date of commencement for payments of 
benefits by reason of a dependent spouse and stepson is 
determined according to the provisions of 38 C.F.R. § 
3.401(b) (2001).  The effective date would thus be the date 
of dependency, or July 1991, which is the latest of the dates 
found in § 3.401(b).  Specifically it is the date upon which 
the dependency was established by the veteran submitting the 
required information.  Under 38 C.F.R. § 3.31(c), benefits 
could not be paid prior to August 1, 1991, the first day of 
the calendar month following the month in which the award 
became effective.  

Accordingly, the Board finds that the criteria for 
entitlement to an earlier effective date for the payment of 
benefits by reason of dependent spouse and stepson are not 
met and the veteran's claim is denied.  38 U.S.C.A. §§ 1115, 
5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.205, 3.400, 
3.401 (2001).

Finally, the Board notes that while the appeal was pending, 
the President, on November 9, 2000, signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Implementing 
regulations were promulgated on August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In regard to the issue on appeal, the Board finds that the 
notification duties have been met and that the issue has been 
adequately developed for appellate review.  The RO, by a 
letter dated in May 2001, informed the veteran of the 
provisions of the VCAA, and requested, pursuant to the 
previous remand, that he submit evidence explaining the 
discrepancy in his accounts of how he put VA on notice of his 
dependency change.  As noted above, the veteran submitted a 
written statement addressing that question, and in which he 
also noted that he did not believe that it was possible to 
provide any additional information or evidence "15 years 
after the facts."  The Board finds that the duty to assist 
the veteran in obtaining evidence to substantiate his claim 
has been met in that the RO obtained the veteran's vocational 
rehabilitation folder as directed in the previous remand.  
There is no indication that relevant records have not been 
obtained.  The Board finds that another remand would serve no 
useful purpose and would only impose unnecessarily additional 
burdens on VA without benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

